OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was found guilty by a jury of the misdemeanor offense of unlawfully carrying a weapon. V.T.C.A., Penal Code, Section 46.02. The trial court assessed punishment at ten days’ confinement in the Harris County Jail, plus a $500.00 fine. On appeal appellant asserted that the trial court erred in refusing to suppress certain oral statements made after his arrest. See Article 38.22, Section 3(a), V.A.C.C.P. The Houston Court of Appeals [Fourteenth District] overruled appellant’s contention and affirmed his conviction, holding that the oral statements were admissible under Article 38.22, Section 3(c), V.A.C.C.P. Jones v. State, 756 S.W.2d 376 (Tex.App. — Houston [14th Dist.] 1988). We granted appellant’s petition for discretionary review to determine whether the Court of Appeals correctly sustained the trial court’s denial of appellant’s motion to suppress.
In light of this Court’s holding in Port v. State, 791 S.W.2d 103 (Tex.Cr.App.1990), we now find that our decision to grant review was improvidently granted. Tex.R. App.P. 202(k).
Accordingly, appellant’s petition for discretionary review is dismissed.
TEAGUE and MILLER, JJ., dissent.
BERCHELMANN and STURNS, JJ., not participating.